Title: From Thomas Jefferson to John Paradise, with Enclosure, 6 August 1788
From: Jefferson, Thomas
To: Paradise, John


          
            
              
                Dear Sir
              
              Paris Aug. 6. 1788.
            
            I have sketched a power of attorney for you, which is almost the exact copy of the one I executed in my own case when I left America. Be so good as to make in it what alterations you would chuse. With respect to the money in the funds, you know best to whom you should give the order for paying 130£ of it to the order of Mrs. Paradise, and the remaining £35. to yourself. You should I think furnish Colo. Burwell with a list of your creditors, their habitations and the amount of their demand, and explain to him the motives of your wishing that Dr. Bancroft and Mr. Anderson should still be the persons to receive his remittances in tobacco and money and pay the same to the creditors. To these two gentlemen, and to your steward you will of course give such explanations as may shew them that these arrangements have been taken in full expectation that they will continue to co-operate with Colo. Burwell for your final liberation from debt. It should be mentioned to them as well as to Colo. Burwell for the satisfaction of the creditors, that Norton’s debt, that of the state of Virginia, and the cutting and sale of your wood in Virginia are to be applied with all the dispatch possible to the general objects of the power of attorney. When you shall have corrected that instrument I will write it out fairly. I am with great esteem Dr. Sir your friend & servt.,
            
              
                Th: Jefferson
              
            
          
          
          
            Enclosure
            Know all men by these presents that I John Paradise of James city county in the commonwealth of Virginia, but now at Paris in the Kingdom of France, do by these presents constitute and appoint Nathaniel Burwell esq. of Carter’s grove in the same county and commonwealth my lawful attorney, for all my property in the said commonwealth, real and personal, in possession and in action, giving to him full power for me and on my behalf to superintend and direct the management of my said property, to sell or otherwise dispose of all parts thereof which I could myself sell or dispose of, to receive and apply as shall be hereinafter directed the proceeds of such sales to purchase and take conveyances for me of property of all kinds, to prosecute and defend all actions and suits in which I may be concerned in my own or any other right, to employ such persons for the transaction of my business as he may think proper to settle with them and all others all matters of account now existing or which may hereafter exist between them and me, giving to whatsoever he shall do in the premises the same force and validity as if done by myself: And I do further declare that the true intent of these presents is that the said Nathaniel Burwell shall out of the profits and proceeds of the said estates in possession and action pay to Edward Bancroft and William Anderson in the city of London and kingdom of England or to such other person or persons as I shall appoint by letter or other writing signed by myself the sum of 240£ sterling annually, in quarterly paiments to be made in the said city of London on the 1st. day of Jan. Apr. July. and Oct. in every year, commencing on the 1st. day of January next, which said sum is for the maintenance and support of my wife and myself, and is to be paid in preference to all other demands whatsoever: and that he shall pay all other the profits and proceeds of my said estates in possession and action as they shall come to his hands for the discharge of my debts contracted before the day of my departure from England in the last year together with lawful interest taking thereon with my creditors such arrangements as he shall think best, and the surplus after the said debts shall be satisfied, to pay or apply as I shall direct from time to time: these presents to remain in full force during the whole time of my absence from the said commonwealth of Virginia unless sooner revoked by deed indented, executed by myself, attested and authenticated according to the forms prescribed by the laws of the said Commonwealth of Virginia for deeds executed in foreign countries, and not otherwise. In Witness whereof I have hereunto subscribed my name and affixed my seal at Paris aforesaid this—day of August 1788.
          
        